DISSENTING OPINION
Lenboot, Judge:
I respectfully dissent from the conclusion reached by the majority.
In my opinion the rule of noscitur a sociis is applicable to the construction of the language “except diaries, notebooks, and address books” as used in the commercial agreement with the United Kingdom. The majority opinion recognizes that the term “notebook” has a variety of meanings. It also recognizes that the rule of noscitur a sociis would be applicable if the merchandise involved consisted of promissory notebooks, and inferentially the majority opinion holds that under the application of that rule promissory notebooks would not be included in the .provision “except diaries, notebooks, and address books.”
I am fully ia agreement with this view, but it is my opinion that the same reasoning which would exclude promissory notebooks from the provision should exclude stenographers’ notebooks such as are here involved.
Such notebooks are as much within the common meaning of notebooks as are promissory notebooks, and when the term is considered in connection with the associated words “diaries” and “address books,” it seems clear .to me that the negotiators of the agreement had in mind only such books as were usually used for the purpose of making therein brief notes or memoranda. Ordinarily diaries are used for the purpose of briefly making notes of daily events and address books are used for noting the addresses of persons. Usually they are small in size. I think that the term “notebook” without qualification is u iderstood to mean books used for the purpose of jotting down therein brief notes and memoranda, and that the term “notebooks” without the adjective “stenographers’ ” or “reporters’ ” would never be understood to include such books as here involved.
This view is strengthened, by the evidence in the case. Copies of diaries, notebooks, and address books were introduced in evidence as typical of what is commonly understood by those terms.
Even the witness on behalf of the Government testified that books such as are here involved are bought and sold as “reporters’notebooks.”
I venture to say that no purchaser making inquiry at a stationery store for notebooks without qualification would be shown blank books used by stenographic reporters, but would as a matter of course be shown a book of the general character of that introduced in evidence, which has printed thereon the word “Notebook.”
*119Believing that the rule of noscitur a sociis is here applicable and that its application excludes the books here involved from the provision “except diaries, notebooks, and address books,” it is my opinion that the judgment should be reversed and the cause remanded to the Customs Court with directions to sustain the protest. I am authorized to say that Judge Jackson joins me in this dissent.